DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of species, claims 1-4, 6-7, and 9-12, with traverse in their reply dated 10/27/2020 is acknowledged. Claims 5 and 8 were withdrawn. Claims 1-4, 6-7, and 9-12 are pending and considered on the merits below.

Election/Restrictions
Applicant's election with traverse of claims 1-4, 6-7, and 9-12 in the reply filed on 10/27/2020 is acknowledged.  The traversal is on the ground(s) that there is not an undue search burden.  This is not found persuasive because the inventions require employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statements filed on 10/19/2018 and 9/10/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the lanthanide” (line 8) is indefinite because it is unclear if the claim requires a lanthanide or as indicated above (line 5) just a chelating agent of the lanthanides. For examination purposes the examiner interprets that the limitation of line 5 reads as originally presented “optionally a chelating agent of the lanthanides”.
Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brichart et al. (IPTC-17933-MS, (2014), provided on IDS on 10/19/2018).
Regarding claim 1, Brichart describes a method for detecting additives used in the enhanced recovery of oil and shale gas, in injection water or production water (abstract and pages 4-5), said method comprising: 
a. mixing a detecting solution comprising at least one lanthanide cation and/or a chelating agent of the lanthanides, with a sample of injection water or of production water to be analysed comprising at least one additive used in the enhanced recovery of oil and shale gas, under conditions allowing complexing of the lanthanide by the additive present (pages 4-5 “Experimental Setup: Before the measurement, 0.2 ml of production water coming from a French field (~50g/L) or in a production water coming from a Qatari field (>200 g/L) has been doped with a fixed concentration of inhibitors (Polymer 2, SCCPA [sic], TP8106G or F11) ranging from 0 to 5 ppm, and placed into a cuvette containing 1.8 ml of Tb-Light solution.”), 
b. detecting and, if appropriate, quantifying the variation in fluorescence associated with the presence of the additive in the injection water or the production water by time-resolved fluorescence (figure 2 “Time-resolved fluorescence measurement principle” and page 4 “use of a time-resolved spectrophotometer allows the detection of multiple scale inhibitors, even in oil-polluted waters.”).
Regarding claim 2, Brichart describes that the additive is a water-soluble polymer (page 6 at least “SPPCA” is water-soluble).
Regarding claim 3, Brichart describes that the additive is selected from: - polymers comprising at least one repeat unit comprising an amide bond; - anionic biopolymers; - cationic polymers (figure 1 “SPPCA” has an amide bond).
claims 4 and 6, Brichart describes that the polymer comprising at least one repeat unit comprising an amide bond comprises a repeat unit of formula I and III: 

    PNG
    media_image1.png
    93
    132
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    136
    163
    media_image2.png
    Greyscale
 (figure 1 “SPPCA” 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

R1 is H,  R2 is -H, R3 is an-L-R4 group, where L is a bond or a substituted C1 to C10 alkyl group, and R4 is a sulphonate group (-SO3), with a counter-ion.
Regarding claim 7, Brichart describes all the limitations of claim 1, however is silent to the polymer moreover comprises a repeat unit originating from the polymerization of a non-ionic monomer, the non-ionic monomer is selected from acryloyl morpholine, N-vinylcaprolactam, N-vinylpyrrolidone, N,N-dimethylacrylamide, N-ispropylacrylamide, diacetone acrylamide, N-vinylformamide, N-vinylacetamide, N-vinylpyridine, hydroxybutyl vinyl ether and isoprenol (Figure 1).
Regarding claim 9, Brichart describes that the detecting solution moreover comprises at least 1 g/L of chloride ions, and a concentration of chloride ions comprised between 5 and 50g/L (Table 1).
Regarding claim 11, Brichart describes that the lanthanide is selected from: Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm and Yb, as well as mixtures thereof (pages 4-5 “Tb-Light solution”).
Regarding claim 12, Brichart describes that the additive is present at a concentration less than or equal to 10 ppm in the sample of injection water or of production water to be analysed (page 4 “inhibitors (Polymer 2, SCCPA [sic], TP8106G or F11) ranging from 0 to 5 ppm”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brichart et al. (IPTC-17933-MS, (2014), provided on IDS on 10/19/2018) in view of Harma (WO 2015/075299 A1, provided on IDS on 10/19/2018).
Regarding claim 10, Brichart describes all the limitations of claim 1, however is silent to the detecting solution moreover comprises at least 1 g/L of a chemical compound used in the production of buffer solution, of 4-(2- hydroxyethyl)-1-piperazine-ethanesulphonic acid (HEPES) or sodium acetate.
Harma describes HEPES used as a buffer solution (page 9) and that it is advantageous to use a buffer when diluting lanthanide samples to achieve a soluble material (page 8). This suggest motivation to incorporate a HEPES buffer into the dilution as this would allow for optimization of the measurement.
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to incorporate at least 1 g/L of a chemical compound used in the production of buffer solution, of 4-(2- hydroxyethyl)-1-piperazine-ethanesulphonic acid (HEPES) into the method of Brichart as suggested by Harma because this would advantageous dilution of the solution for optimization of the measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797